 Case 1:18-cv-00785-PLM-RSK ECF No. 49 filed 05/21/20 PageID.262 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 KENDRICK MEDLOCK,

         Plaintiff,
                                                      Case No. 1:18-cv-785
 v.
                                                      HONORABLE PAUL L. MALONEY
 TONY TRIERWEILER, et al.,

         Defendants.
 ____________________________/


                                          JUDGMENT

        In accordance with the Order entered on this date:

        IT IS HEREBY ORDERED that Judgment is entered in favor of Defendants and against

Plaintiff.




Dated: May 21, 2020                                          /s/ Paul L. Maloney
                                                             Paul L. Maloney
                                                             United States District Judge
